                              Case 1:21-cv-07301-KPF Document 1 Filed 08/31/21 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



                         SIMON SCHATZMANN,
                         JOHN MESSINA, and
                         JOHN LEZOTTE
                                                                         COMPLAINT FOR DAMAGES
                                               Plaintiffs,
                                                                         Case No. 2021-cv-7301
                         v.

                         HARRIS PARTNERS LTD,                                 JURY TRIAL REQUESTED
                         HARRIS TRUST PARTNERS LLC
                         and
                         EDWARD P. HARRIS, an individual,

                                               Defendants.


                                                                INTRODUCTION

                               1. Defendants never paid Plaintiffs for their work. Plaintiffs worked for Defendants

                                  company pursuant to formal recruitment and hiring efforts, offer letters, and other

                                  trappings of normal employment relationships. Defendants proactively sought out

                                  “experienced regional sales executives… with deep established client contacts for the

                                  wale of high-quality professional services… [who could] hit the ground running with

                                  immediate results from their own network of contacts…” However, their months of work

                                  yielded only empty promises of forthcoming payment, that never came to fruition.

                               2. To challenge their wage nonpayments and other violations of law, Plaintiffs bring this

                                  action, by and through counsel, against Defendants Harris Partners Ltd, Harris Trust

                                  Partners LLC, and Edward Harris, an individual, to recover unpaid or underpaid wages

                                  and other damages under the provisions of the Fair Labor Standards Act of 1938, as


ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                           Case 1:21-cv-07301-KPF Document 1 Filed 08/31/21 Page 2 of 10




                                amended, 29 U.S.C. § 201, et seq. (hereinafter “FLSA”) and the New York Lab. Law,

                                Art. 19, § 650, et seq. (hereinafter, “NYLL”). Plaintiffs also bring state law claims for

                                conversion, breach of contract, and unjust enrichment related to the same events.

                                                         JURISDICTION AND VENUE

                            3. This Court has jurisdiction over the subject matter of the action pursuant to 28 U.S.C. §

                                1331, by virtue of federal questions, 29 U.S.C. § 201 et seq. of the FLSA.

                            4. This Court has supplemental jurisdiction over Plaintiffs’ state law claims by authority of

                                28 U.S.C. § 1367.

                            5. Venue lies with this Court pursuant to 28 U.S.C. § 1391(b) and 29 U.S.C. § 201 et seq. A

                                significant portion of the events giving rise to the instant litigation occurred in New York

                                and one or more of the Defendants named herein resides, or at relevant times did reside,

                                in this district.



                                                                     PARTIES

                         Harris Partners Defendants

                            6. Collectively the “Harris Partners” entities are an enterprise that offer its services to the

                                public as being a “transatlantic strategic marketing projects partner.”

                            7. Plaintiffs’ offer letter was on letterhead bearing “Harris Partners” at the top and the

                                address “445 Park Avenue, 9th Floor, New York NY 10022” at the bottom.

                            8. There are at least two corporate entities associated with this enterprise, Defendants Harris

                                Partners Ltd and Harris Trust Partners LLC.




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Schatzmann v. Harris Partners LTD                                                        Complaint
 New York, NY 10004
     212.961.7639        USDC, SDNY                                                                                 Page 2
www.andersondodson.com
                           Case 1:21-cv-07301-KPF Document 1 Filed 08/31/21 Page 3 of 10




                            9. At all relevant times, Defendants’ business activities were related and performed through

                                unified operations or common control for a common business purpose and constituted an

                                “enterprise” within the meaning of the FLSA, 29 USC §203(r).

                            10. Defendant Harris Trust Partners LLC is a Delaware corporation doing business within

                                New York City. Its registered agent is listed with the Delaware Department of State as

                                Agents and Corporations, Inc. with an address of 1201 Orange St, Ste 600, One

                                Commerce Center, Wilmington DE 19801.

                            11. Defendants issued Plaintiff a check (on which they later issued a stop payment request)

                                bearing the payor’s address block of “Harris Trust Partners LLC, 445 Parke Avenue, 9 th

                                Floor, New York NY 10022”

                            12. Harris Trust Partners LLC has a lien against it from the Texas Department of Workforce

                                Commission in the amount of $15,000. Its address is listed there as “445 PARK AVE FL

                                9”

                            13. 445 Park Avenue, 9th Floor is a Regus coworking space.

                            14. Defendant Harris Partners Ltd is a foreign corporation doing business within New

                                York, but is not registered with the New York.

                            15. Defendant Edward P Harris is the chairman and/or CEO of these entities.

                            16. The enterprise doing business as Harris Partners uses or has used the URL harrisltd.co.uk

                                and has had various email addresses associated with that URL that have been used to

                                conduct business.

                            17. At all relevant times, Harris Partners had annual gross revenues in excess of $500,000.

                            18. At all relevant times, Harris Partners was engaged in interstate commerce and/or the

                                production of goods for commerce, within the meaning of the FLSA, 29 U.S.C. §§ 206(a)

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Schatzmann v. Harris Partners LTD                                                      Complaint
 New York, NY 10004
     212.961.7639        USDC, SDNY                                                                               Page 3
www.andersondodson.com
                           Case 1:21-cv-07301-KPF Document 1 Filed 08/31/21 Page 4 of 10




                                and 207(a).

                            19. At all times material to this action, Harris Partners was subject to the FLSA and was an

                                “employer” of the Plaintiffs, as defined by § 203(b) of the FLSA.

                         Defendant Edward P. Harris

                            20. Defendant Edward P. Harris is, or was at relevant times, a resident of New York.

                            21. Defendant Harris, a British citizen, has stated an intent to return to the United Kingdom.

                            22. Defendant Harris has an ownership interest in and/or is a shareholder of Harris Partners

                                Ltd. and Harris Trust Partners LLC.

                            23. Defendant Harris is one of the ten largest shareholders of Harris Partners Ltd. and Harris

                                Trust Partners LLC.

                            24. Defendant Harris actively participated in the business of Harris Partners.

                            25. At all times material to this action, Defendant Harris exercised substantial control over

                                the functions of the company’s employees including Plaintiffs.

                            26. At all times material to this action, Defendant Harris was an “employer” of the Plaintiff,

                                as defined by § 203(b) of the FLSA.

                            27. Plaintiffs’ primary supervisor was Edward Harris. He hired them, set their rates of pay,

                                directed their activities, and signed their offer letters and (nonnegotiable) checks.

                         Plaintiffs

                            28. Plaintiff Simon Schatzmann is a resident of Long Island City, New York.

                            29. Plaintiff John Messina is a resident of Brooklyn, New York.

                            30. Plaintiff John Lezotte is a resident of Piedmont, California.

                            31. At all times material to this action, Plaintiffs were “employees” within the meaning of 29

                                U.S.C. § 203(e) and the NYLL.

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Schatzmann v. Harris Partners LTD                                                          Complaint
 New York, NY 10004
     212.961.7639        USDC, SDNY                                                                                   Page 4
www.andersondodson.com
                           Case 1:21-cv-07301-KPF Document 1 Filed 08/31/21 Page 5 of 10




                            32. Each of the three Plaintiffs worked for Harris Partners as a “Vice President of Sales.”

                            33. The job was posted as being, and was, “remote” and home based, with a preference that

                                applicants live in or near New York City.

                            34. Plaintiff Schatzmann’s start date was June 1, 2020

                            35. Plaintiff Messina’s start date was on or about May 18, 2020

                            36. Plaintiff Lezotte’s start date was approximately late May, 2020.

                            37. The Plaintiffs’ end date is indeterminate. In October and November, 2020, the Plaintiffs

                                were still receiving emails from Defendant Harris, all using the Defendants’ URL-based

                                email addresses, referring to them as the “sales team” and promising that backpay would

                                be forthcoming.

                            38. Each of the Plaintiffs’ rate of pay was stated to be a base salary of $120,000.00 per year

                                plus commissions, bonus, stock options, and other benefits.

                            39. Defendants did not pay Plaintiffs at all.

                            40. Defendants failed to pay Plaintiffs at or above the state and federal minimum wage rates

                                in effect at the time.

                            41. While working in this capacity, Plaintiffs were not expected to, and did not, keep track of

                                their time worked. They estimate they generally worked a typical workweek of around 45

                                hours a week, from around 8:00am to 6:00pm five days a week.



                                                                 LEGAL CLAIMS

                                                  As And For A First Cause of Action:
                                             FAIR LABOR STANDARDS ACT (FLSA) VIOLATIONS

                            42. Plaintiffs reallege and incorporate by reference each allegation contained in the

                                paragraphs above, and by reference replead and incorporate them as though fully set forth
ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Schatzmann v. Harris Partners LTD                                                       Complaint
 New York, NY 10004
     212.961.7639        USDC, SDNY                                                                                Page 5
www.andersondodson.com
                           Case 1:21-cv-07301-KPF Document 1 Filed 08/31/21 Page 6 of 10




                                here.

                         Failure To Pay Minimum Wage

                            43. Defendants failed to pay Plaintiffs at or above the minimum wage, in violation of the

                                FLSA.

                         Failure To Pay Time Overtime Properly

                            44. Defendants failed to compensate Plaintiffs at a rate of one and one half times their normal

                                hourly rate(s) for all hours over 40 worked in a workweek, in violation of the FLSA.

                         Record-Keeping Failures

                            45. At all relevant times, Defendants failed to make, keep, and preserve accurate records

                                regarding the wages, hours, and other conditions of employment of Plaintiff, in

                                contravention of the FLSA and affiliated Regulations, 29 U.S.C. §§ 211(c), 215(a)(5) and

                                29 C.F.R. § 516.

                         Willful & Not Based On Good Faith & Entitlement to Damages

                            46. Defendants had no good faith basis for believing that their pay practices as alleged above

                                were in compliance with the law.

                            47. The foregoing conduct constitutes a “willful” violation of the FLSA, 29 U.S.C. § 255(a).

                            48. As a result of the violations by Defendant of the FLSA, the Plaintiffs are entitled to all

                                damages available under the FLSA which include, but are not limited to, all unpaid

                                minimum wages, overtime, liquidated damages, attorney fees, costs, and interest, as set

                                forth in the FLSA, more specifically 29 U.S.C. § 216(b).




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Schatzmann v. Harris Partners LTD                                                       Complaint
 New York, NY 10004
     212.961.7639        USDC, SDNY                                                                                Page 6
www.andersondodson.com
                           Case 1:21-cv-07301-KPF Document 1 Filed 08/31/21 Page 7 of 10




                                               As And For A Second Cause of Action:
                                            NEW YORK LABOR LAW (NYLL) VIOLATIONS

                            49. Plaintiffs reallege and incorporate by reference each allegation contained in the

                                paragraphs above, and by reference replead and incorporate them as though fully set forth

                                here.

                            50. At all relevant times, Plaintiff was employed by Defendants within the meaning of the

                                New York Labor Law, §§ 2 and 651.

                         Failure To Pay Earned Wages

                            51. Defendants failed to pay Plaintiffs their earned wages, in violation of NYLL §§ 193, 663.

                         Failure To Pay Minimum Wage

                            52. Defendants failed to pay Plaintiffs the minimum wage for all hours they worked, in

                                violation of NYLL § 652.

                         Failure To Pay Overtime

                            53. Defendants failed to compensate Plaintiffs at a rate of one and one half times their normal

                                hourly rates for hours over 40 in a workweek, in contravention of N.Y. Comp. Codes R.

                                & Regs. tit. 12, § 142-2.2.

                         Failure To Pay Wages At Prescribed Frequency

                            54. Plaintiffs were not consistently paid on regular paydays designated in advance by the

                                employer not less frequently than semi-monthly, in violation of NYLL § 191(1)(d).

                         Record-Keeping Failures

                            55. At all relevant times, Defendants failed to keep true and accurate records of hours worked

                                by each employee covered by an hourly minimum wage rate, the wages paid to all

                                employees, and other similar information in contravention of NYLL § 661.

                            56. At all relevant times, Defendants failed to establish, maintain and preserve for not less
ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Schatzmann v. Harris Partners LTD                                                       Complaint
 New York, NY 10004
     212.961.7639        USDC, SDNY                                                                                Page 7
www.andersondodson.com
                           Case 1:21-cv-07301-KPF Document 1 Filed 08/31/21 Page 8 of 10




                                than three years payroll records showing the hours worked, gross wages, deductions and

                                net wages for each employee, in contravention of NYLL § 195(4) and 12 N.Y. Comp.

                                Codes R. & Regs. 142-2.6.

                            57. Defendant failed to keep a time book showing the names and addresses of its employees

                                and the hours worked by each of them in each day, in contravention of NYLL § 161(4).

                         Damages

                            58. Due to Defendant’s New York Labor Code violations, Plaintiffs are entitled to recover

                                their unpaid wages, overtime, liquidated damages, interest, reasonable attorneys’ fees,

                                and costs associated with bringing the action. NY Lab. Code § 663(1).


                                                  As And For A Third Cause of Action:
                                                              CONVERSION

                            59. Plaintiffs reallege and incorporate by reference each allegation contained in the

                                paragraphs above, and by reference repleads and incorporates them as though fully set

                                forth here.

                            60. By employing but refusing to pay Plaintiffs for their work, Defendants have committed

                                theft of services, and conversion.

                            61. In addition, Defendants in essence stole the Plaintiffs’ contact lists and relationship assets

                                in order to use them for their own purposes.


                                                 As And For A Fourth Cause of Action:
                                              BREACH OF CONTRACT/UNJUST ENRICHMENT

                            62. Plaintiffs reallege and incorporate by reference each allegation contained in the

                                paragraphs above, and by reference repleads and incorporates them as though fully set

                                forth here.

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Schatzmann v. Harris Partners LTD                                                         Complaint
 New York, NY 10004
     212.961.7639        USDC, SDNY                                                                                  Page 8
www.andersondodson.com
                           Case 1:21-cv-07301-KPF Document 1 Filed 08/31/21 Page 9 of 10




                            63. Plaintiffs agreed to perform certain functions for Defendants, in exchange for certain

                                compensation.

                            64. Specifically, Defendants agreed to pay Plaintiffs $120,000 a year, plus other earned

                                compensation and benefits.

                            65. By failing to pay Plaintiffs these amounts Defendants breached their contract of

                                employment with Plaintiffs.

                            66. In the alternative, were a contract not found to exist, Defendants have been unjustly

                                enriched by withholding monies that rightfully belong to Plaintiff. Defendants are liable

                                to Plaintiffs in the amount of compensation unlawfully withheld from to them, and other

                                appropriate damages.


                                                              PRAYER FOR RELIEF

                            WHEREFORE, Plaintiffs respectfully request that this Court grant the following relief:

                                (A)    Award Plaintiffs unpaid and underpaid wages due under the FLSA and the New

                                       York Labor Law;

                                (B)    Award Plaintiffs liquidated damages in the amount of their unpaid FLSA wages

                                       pursuant to 29 U.S.C. § 216(b);

                                (C)    Award Plaintiffs liquidated damages pursuant to NYLL § 663;

                                (D)    Award Plaintiffs damages related to their conversion claims;

                                (E)    Award Plaintiffs interest;

                                (F)    Award Plaintiffs the costs of this action together with reasonable attorneys' fees;

                                       and

                                (G)    Award such other and further relief as this Court deems necessary and proper.


ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Schatzmann v. Harris Partners LTD                                                      Complaint
 New York, NY 10004
     212.961.7639        USDC, SDNY                                                                               Page 9
www.andersondodson.com
                          Case 1:21-cv-07301-KPF Document 1 Filed 08/31/21 Page 10 of 10




                                                          DEMAND FOR TRIAL BY JURY

                                Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

                         by jury on all questions of fact raised by the complaint.


                         Respectfully submitted, this 31st day of August, 2021.



                                                                           ANDERSONDODSON, P.C.

                                                                           s/ Penn Dodson         .
                                                                           Penn A. Dodson (PD 2244)
                                                                           penn@andersondodson.com
                                                                           11 Broadway, Suite 615
                                                                           New York, NY 10004
                                                                           (212) 961-7639 direct
                                                                           (646) 998-8051 fax




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Schatzmann v. Harris Partners LTD                                                     Complaint
 New York, NY 10004
     212.961.7639        USDC, SDNY                                                                              Page 10
www.andersondodson.com
